PER CURIAM:
Thomas Floyd Littlejohn appeals the district court’s order denying his motion for relief from judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Littlejohn, Nos. 1:90-cr-231; 1:05-cv-00249 (W.D.N.C. Dec. 12, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.